         Case 3:18-cv-30143-MGM Document 34 Filed 06/21/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS


 JAMES RANDALL, and GRACIE                  §
 WHITE f/k/a GRACIE DORNEUS                 §
 Individually and on behalf of persons      §
 similarly situated                         §
                                            §
 Plaintiffs,                                §
                                            §
 v.                                         §    CIVIL ACTION NO. 3:18-CV-30143-MGM
                                            §
 ALLY FINANCIAL INC.,                       §
                                            §
 Defendant.                                 §
                                            §
                                            §



       MOTION TO DISMISS PLAINTIFFS’ SECOND AMENDED COMPLAINT

       Defendant Ally Financial Inc. (“Ally”), by and through its undersigned counsel, submits

this motion to dismiss the above-captioned case. In support thereof, Ally submits the

accompanying memorandum that is being filed contemporaneously with this motion pursuant to

Local Rule 7.1.

       WHEREFORE, Ally respectfully moves this Court to enter an Order dismissing this action.



                           REQUEST FOR ORAL ARGUMENT

       Ally requests oral argument on this motion.




                               [Signature follows on next page.]
         Case 3:18-cv-30143-MGM Document 34 Filed 06/21/19 Page 2 of 2




 Dated: June 21, 2019                          Respectfully submitted,

                                               /s/ Nellie Hestin
                                               Nellie E. Hestin (BBO #676886)
                                               McGuireWoods LLP
                                               Tower Two-Sixty
                                               260 Forbes Avenue, Suite 1800
                                               Pittsburgh, PA 15222-3142
                                               (412) 667-6000
                                               (412) 667-6050 (Fax)
                                               nhestin@mcguirewoods.com

                                               Counsel for Defendant
                                               Ally Financial Inc.




                        LOCAL RULE 7.1 CERTIFICATION

       I, certify that, pursuant to Local Rule 7.1(a)(2), counsel for Ally Financial Inc. conferred

with Plaintiff’s counsel and attempted in good faith to resolve or narrow the issues presented in

the motion.

                                                     /s/ Nellie Hestin
                                                     Nellie E. Hestin




                                CERTIFICATE OF SERVICE

       I hereby certify that that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

on June 21, 2019.




                                                     /s/ Nellie Hestin
                                                     Nellie E. Hestin
